                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 James D. Allen,                                 Case No. 1:17 CV 2692

                       Petitioner,               ORDER ADOPTING
                -vs-                             REPORT AND RECOMMENDATION

 Warden Brigham Sloan,                           JUDGE JACK ZOUHARY

                       Respondent.



       In 2012, Petitioner pro se James Allen was convicted of felonious assault, aggravated

vehicular assault, and driving under the influence (Doc. 8-1 at 15). After unsuccessful appeals in

Ohio state court (Doc. 15 at 4–7), Allen petitioned this Court for a writ of habeas corpus under 28

U.S.C. § 2254 (Doc. 1).

       Allen’s Petition was automatically referred to Magistrate Judge Kathleen Burke under Local

Civil Rule 72.2(b)(2) (Non-Doc. Entry 12/27/2017).       Respondent filed a Return of Writ and

Supplement (Docs. 8, 11), and Allen filed a Traverse (Doc. 14). Judge Burke then issued a Report

and Recommendation (R&R), concluding the Petition should be dismissed (Doc. 15 at 1).

       This Court reviews de novo any portions of an R&R to which a party timely objects. 28

U.S.C. § 636(b)(1). Failure to timely object, however, waives district and appellate court review of

the R&R. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995); United States v. Walters, 638 F.2d

947, 950 (6th Cir. 1981). This waiver rule has few exceptions. See Vanwinkle v. United States, 645

F.3d 365, 371 (6th Cir. 2011); United States v. 1184 Drycreek, 174 F.3d 720, 725–26 (6th Cir. 1999).
However, the rule only applies if the parties are notified that failure to object results in waiver. See

Walters, 638 F.2d at 950.

       The R&R notified the parties that failure to object would result in waiver (Doc. 15 at 15).

Neither party has objected, and the deadline for objections has passed. This Court therefore adopts

the R&R (Doc. 15) in its entirety. The Petition (Doc. 1) is dismissed. There is no basis upon which

to issue a certificate of appealability. See 28 U.S.C. § 2253(c)(2). Further, an appeal from this Order

could not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.

                                                           s/ Jack Zouhary
                                                       JACK ZOUHARY
                                                       U. S. DISTRICT JUDGE

                                                       October 22, 2019




                                                   2
